Exhibit 10.1

PRIVILEGED SETTLEMENT COMMUNICATION

Steiner v. MedQuist, Inc.
No. 1:04-CV-05487
United States District Court for the District of New Jersey

MEMORANDUM OF UNDERSTANDING

This Memorandum of Understanding (“MOU”) outlines the essential terms of a
proposed settlement (the “Settlement”) of the above-referenced action
(“Litigation”) between defendants MedQuist, Inc. (“MedQuist”), Brian J. Kearns,
David A. Cohen, John A. Donohoe, Ethan Cohen, John W. Quaintance, and Ronald F.
Scarpone (collectively “Defendants”) and Lead Plaintiff Greater Pennsylvania
Carpenters Pension Fund (“Lead Plaintiff”) on behalf of itself and the members
of the Settlement Class defined below (collectively, the “Parties”).  This MOU
is intended to be used as a basis for drafting a Stipulation of Settlement (the
“Stipulation”) and accompanying papers which shall embody the terms set forth
herein and such other and consistent terms as are agreed upon by counsel for the
Parties.

1.             For purposes of this Settlement, the Settlement Class shall be
defined as: all persons who purchased the publicly traded securities of MedQuist
between March 29, 2000 to June 14, 2004 (the “Settlement Class Period”). 
Excluded from the Settlement Class are Defendants and their related parties.

2.             The Settlement Fund will consist of $7,750,000 in cash.  The
Settlement Fund shall be deposited into an interest-bearing account designated
by Lead Counsel and will be deposited within 20 business days of the execution
of this MOU.  If the agreed upon sums are not deposited, such non-deposited sums
will bear interest at 8% per annum from the date due until the date of actual
deposit.  The Individual Defendants will not have any responsibility for
contributing to or funding the settlement.

3.             This is not a claims-made settlement and, if all conditions under
the Stipulation are satisfied, the Settlement receives final approval, the
Settlement Fund will not be returned to defendants.


--------------------------------------------------------------------------------


4.             Following execution of this MOU, the Parties and their counsel
shall use their best efforts to finalize and execute the Stipulation and such
other documentation as may be required or appropriate in order to obtain
approval by the Court of the Settlement of the Litigation upon the terms set
forth in this MOU.  Promptly upon execution of the Stipulation, the Parties
shall apply to the Court for preliminary approval of the Settlement and for the
scheduling of a hearing for consideration of final approval of the Settlement
and Lead Counsel’s application for an award of attorneys’ fees and expenses.

5.             Simultaneously with the of execution of this MOU, counsel for the
Parties will file a stipulation and proposed order giving notice to the Court of
the Settlement and relieving the Individual Defendants from any obligation to
file answers to the Second Amended Complaint.  If the Settlement is not approved
by the Court or is otherwise terminated, the Individual Defendants’ answers will
be due, absent an additional written agreement by the Parties setting a new
date, 6 weeks after entry of an order denying final approval by the Court or
after such other termination of the Settlement.

6.             The Parties intend that this MOU will lead to a final settlement
of the Litigation and shall use their best efforts to negotiate a binding
Stipulation to be submitted to the Court for preliminary and final approval.

7.             The Stipulation shall provide for the dismissal of the Litigation
with prejudice upon final approval of the Settlement and shall contain the usual
release of claims in this type of action arising out of, relating to, or in
connection with, the purchase of MedQuist publicly traded securities during the
Settlement Class Period, which have been or could have been asserted by any
member of the Settlement Class in the Litigation against the Defendants, but
will specifically exclude the claims presently asserted in South Broward
Hospital District v. MedQuist, Inc., No. 1:05-CV-02206-JBS-AMD; Myers v.
MedQuist, Civil No. 05-4608(JBS); and Kanter v. MedQuist, Civil No.
04-5542(JBS).  Defendants shall release the Lead Plaintiff, the members of the
Settlement Class and their counsel from any claims relating to the institution,
prosecution or settlement of the Litigation.

2


--------------------------------------------------------------------------------


8.             The Stipulation shall also provide (among other terms) that:

(a)           Defendants have denied and continue to deny that they have
committed any act or omission giving rise to any liability and/or violation of
law;

(b)           neither the Settlement nor any of its terms shall constitute an
admission or finding of wrongful conduct, acts or omissions;

(c)           The Lead Plaintiff, Defendants, and their counsel shall not make
any applications for sanctions, pursuant to Rule 11 of the Federal Rules of
Civil Procedure (“Fed. R. Civ. P.”) or other court rule or statute, with respect
to any claims or defenses in this Litigation.  The Defendants agree that the
Litigation was filed in good faith and in accordance with Fed. R. Civ. P. 11,
and is being settled voluntarily by the Defendants after consultation with
competent legal counsel.

(d)           the allocation of the Settlement Fund among the members of the
Settlement Class shall be subject to a plan of allocation to be proposed by Lead
Counsel and approved by the Court.  Defendants will take no position with
respect to such proposed plan of allocation or such plan as may be approved by
the court, such plan of allocation is a matter separate and apart from the
proposed Settlement between the Parties and any decision by the court concerning
the plan of allocation shall not affect the validity or finality of the
Settlement;

(e)           Defendants shall take no position with respect to any questions
concerning Lead Counsel’s request or award of attorneys’ fees and reimbursement
of expenses, which fees and expenses shall be paid from the Settlement Fund; and

(f)            Plaintiff’s Counsel may apply for and receive an award of
attorneys’ fees and reimbursement of expenses from the Settlement Fund in such
amounts as may be approved by the Court and that any amount included in such
award shall be paid to Lead Counsel immediately upon the Court’s approval of the
Settlement and award, subject to each counsel’s obligation to pay back any such
amount if, or to the extent that, the fee award is amended or does not become
final.

3


--------------------------------------------------------------------------------


9.             All reasonable costs and expenses of class notice and
administration of the Settlement shall be paid from the Settlement Fund when
incurred.  The Settlement Fund, less any amounts incurred for notice,
administration, and/or taxes shall revert to the entities or persons making the
deposits if the Settlement does not become effective.

10.           Lead Counsel may designate the settlement claims administrator,
subject to Court approval.  MedQuist shall provide or cause to be provided to
the settlement claims administrator its shareholder lists as appropriate for
providing notice to the Settlement Class.

11.           If the Settlement outlined in this MOU is not approved by the
Court or is terminated:  (a) the Settlement shall be without prejudice, and none
of its terms shall be effective or enforceable, except to the extent costs of
notice and administration have been incurred or expended; (b) the Parties shall
revert to their litigation positions immediately prior to the execution of this
MOU (subject to the terms of Paragraph 5 regarding the timing of the Individual
Defendants’ answers); and (c) the fact and terms of this Settlement shall not be
admissible in any trial of this Litigation.

12.           This MOU may be executed in counterparts, including by signature
transmitted by facsimile.  Each counterpart when so executed shall be deemed to
be an original, and all such counterparts together shall constitute the same
instrument.  The undersigned signatories represent that

4


--------------------------------------------------------------------------------


they have authority from their clients to execute this MOU. The terms of this
MOU and Settlement shall inure to and be binding upon the Parties and their
successors in interest.

IT IS HEREBY AGREED by the undersigned.

DATED: 3/23/2007

LITE DePALMA GREENBERG

 

& RIVAS, LLC

 

JOSEPH J. DePALMA

 

Two Gateway Center, 12th Floor
Newark, NJ 07102-5003
Telephone: 973/623-3000
973/623-0858 (fax)

 

 

 

Liaison Counsel

 

 

 

LERACH COUGHLIN STOIA GELLER

 

RUDMAN & ROBBINS LLP

 

JEFFREY W. LAWRENCE

 

SHIRLEY H. HUANG

 

 

 

 

 

/s/ JEFFREY W. LAWRENCE

 

JEFFREY W. LAWRENCE

 

 

 

100 Pine Street, Suite 2600
San Francisco, CA 94111
Telephone: 415/288-4545
415/288-4534 (fax)

 

 

 

LERACH COUGHLIN STOIA GELLER

 

RUDMAN & ROBBINS LLP

 

SAMUEL H. RUDMAN

 

DAVID A. ROSENFELD

 

58 South Service Road, Suite 200
Melville, NY 11747
Telephone: 631/367-7100
631/367-1173 (fax)

 

 

 

Lead Counsel for Plaintiffs

 

5


--------------------------------------------------------------------------------


 

GREENBAUM ROWE SMITH & DAVID
LLP

 

MARC GROSS

 

6 Becker Farm Road
Roseland, NJ 07068-1735
Telephone: 973/535-1600
975/535-1698 (fax)

 

Attorneys for Defendant Ronald F. Scarpone,
MedQuist Inc.

 

 

 

 

DATED: 3/23/2007

WINSTON & STRAWN LLP
NEAL MARDER
GAIL J. STANDISH

 

 

 

 

 

/s/ GAIL J. STANDISH

 

GAIL J. STANDISH

 

 

 

333 South Grand Avenue, 38th Floor
Los Angeles, CA 90071-1543
Telephone: 213/615-1700
213/615-1750 (fax)

 

 

 

Attorneys for Defendant Ronald F. Scarpone,
MedQuist, Inc.

 

 

DATED: 3/21/2007

BUCHANAN INGERSOLL & ROONEY PC
BRIAN J. MCCORMICK, JR.

 

 

 

 

 

/s/ BRIAN J. MCCORMICK, JR.

 

BRIAN J. MCCORMICK, JR.

 

 

 

1835 Market Street, 14th Floor
Philadelphia, PA 19103
Telephone: 215/665-6920
215/665-8760 (fax)

 

 

 

Attorneys for Defendant, John W. Quaintance

 

 

DATED: 3/23/2007

LATHAM & WATKINS LLP
EDWARD J. SHAPIRO

 

 

 

 

 

/s/ EDWARD J. SHAPIRO

 

EDWARD J. SHAPIRO

 

6


--------------------------------------------------------------------------------


 

555 11th Street, N.W., Suite 1000
Washington, D.C. 20004
Telephone: 202/637-2200
202/637-2201 (fax)

 

 

 

Attorneys for Defendant Brian J. Kearns

 

 

DATED: 3/23/2007

MONTGOMERY, MCCRACKEN, WALKER
& RHOADS, LLP
JOHN J. LEVY

 

 

 

 

 

/s/ JOHN J. LEVY

 

JOHN J. LEVY

 

 

 

Liberty View
457 Haddonfield Road, Suite 600
Cherry Hill, NJ 08002
Telephone: 856/488-7700
856/488-7720 (fax)

 

 

 

Attorneys for Defendant Ethan Cohen

 

 

DATED: 3/23/2007

DECHERT LLP
DAVID A. KOTLER

 

 

 

 

 

/s/ DAVID A. KOTLER

 

DAVID A. KOTLER

 

 

 

Princeton Pike Corporate Center
997 Lenox Drive, Suite 210
Lawrenceville, NJ 08648
Telephone: 609/620-3200
609/620-3259 (fax)

 

 

 

Attorneys for Defendant David A. Cohen

 

 

DATED:  3/23/2007

KATTEN MUCHIN ROSENMAN LLP
SCOTT A. RESNIK
JOEL W. STERNMAN
ANTHONY L. PACCINE

 

 

 

 

 

/s/ JOEL W. STERNMAN

 

JOEL W. STERNMAN

 

7


--------------------------------------------------------------------------------


 

575 Madison Avenue
New York, NY 10022
Telephone: 212/940-8800
212/940-8776 (fax)

 

 

 

Attorneys for Defendant John A. Donohoe

 

8


--------------------------------------------------------------------------------